*764VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. BRAU RAMIREZ — 95 DTA 193
San Juan, Puerto Rico, a 26 de junio de 1995
Disentimos respetuosamente de la decisión del panel de reconsiderar nuestro dictamen denegatorio del 27 de febrero de 1995 y de revocar la resolución recurrida, ordenando la celebración de una nueva vista para determinar causa probable para el arresto del peticionario. Opinamos que el planteamiento del peticionario es prematuro, que el Tribunal de Primera Instancia no erró al determinar causa probable para el arresto, a la luz de la prueba desfilada por el Ministerio Público, y que el Tribunal actuó dentro de su discreción al excluir el testigo ofrecido por el peticionario durante la vista, toda vez que se trataba de un testimonio dirigido más bien a impugnar la credibilidad de la parte perjudicada.
I
La moción de desestimación del peticionario fue presentada bajo la Regla 64 (p) de las de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 64 (p). Esta Regla autoriza la presentación de una moción "para desestimar la acusación o denuncia" por el fundamento de que la misma se ha presentado "sin que se hubiere determinado causa probable por un magistrado u ordenado su detención para responder del delito, con arreglo a la ley y a derecho".
No obstante, al momento de presentarse la moción de desestimación del peticionario ante el Tribunal Superior, no existía acusación alguna en su contra ante dicho Tribunal, porque estaba pendiente el trámite previo de vista preliminar ante el Tribunal de Distrito. La moción, de este modo, resultaba prematura. 
En su moción, el peticionario solicitó la "desestimación de las denuncias presentadas en el caso de autos". Entendemos, sin embargo, que la referencia a la "denuncia", dentro del contexto de la Regla 64, se refiere más bien a la primera alegación del Estado en los procesos iniciados en la Subsección de Distrito del Tribunal de Primera Instancia, conforme la Regla 34(b) de las de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 34(b). Compárese, Pueblo v. Carballosa Vázquez y Balzac, _ D.P.R. _ (1992), 92 J.T.S. 84, a la pág. 9,635. Las denuncias presentadas contra el peticionario no eran, como tal, "desestimables", máxime cuando al determinar causa probable para arrestar al peticionario el Tribunal de Distrito descansó, no sólo en las denuncias presentadas, sino en el testimonio oral desfilado en la vista al amparo de la Regla 6(c). Cf. Rabell Martínez v. Tribunal Superior, 102 D.P.R. 39, 43 (1974) ("el juez para determinar causa probable no se guía por la denuncia sino por la prueba").
A nuestro juicio, previo a la presentación de la acusación, la determinación de que existía causa probable para arrestar realizada por el Tribunal de Distrito no podía ser revisada en sus méritos por el Tribunal Superior. Compárense, Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984); Pueblo v. Opio Opio, 104 D.P.R. 165, 171 (1975); Pueblo v. Tribunal Superior, 95 D.P.R. 412, 413 (1967). Aunque la decisión de excluir la prueba ofrecida por la defensa durante la vista tal vez hubiera podido ser revisada por vía de certiorari, el Tribunal Superior perdió competencia sobre este tipo de recursos el 24 de enero de 1995 —una semana antes de la resolución recurrida— por virtud de la Ley de la Judicatura de Puerto Rico de 1994. Véase, Aderic Industrial, Inc. h/n/c La Tina Industrial Laundry v. Wilmer Tacoronte h/n/c Hotel Cupido, KLCE95-00003 (resolución del 17 de febrero de 1995), 95 D.T.A. 15. 
Tal y como se insinuara en la resolución original de este Tribunal del 27 de febrero de 1995, el procedimiento correcto para dilucidar el planteamiento de la defensa hubiera sido que el mismo se presentara ante el Tribunal de Distrito durante la vista preliminar del caso bajo la Regla 23 de las de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 23. Cabe hacer *765hincapié en que, según caracterizada por el Tribunal Supremo de Puerto Rico, la vista preliminar goza de una naturaleza ecléctica. En su visión retrospectiva, la misma sirve como vehículo para examinar la legalidad del arresto y la validez de la detención. Véanse, El Vocero de Puerto Rico v. E.L.A., _ D.P.R. _ (1992), 92 J.T.S. 108, a la pág. 9843, revocado por otros fundamentos, 113 S.Ct. 2004 (1993); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 666 (1985). 
Ahora bien, cuando se trata, como en este caso, de un alegado defecto procesal, es importante considerar si el mismo puede ser subsanado por los procedimientos posteriores. Cf., 34 L.P.R.A. Ap. II, R. 66. En particular, opinamos que si el defecto señalado consiste en que no se brindó al imputado la oportunidad de presentar prueba en la vista bajo la Regla 6 (c), tal defecto puede ser corregido al ofrecérsele esta oportunidad en la vista preliminar y consolidarse el examen de la validez del arresto —tal y como lo permite la visión retrospectiva de este procedimiento— con la determinación de causa probable para acusar. Véase, Ernesto L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y los Estados Unidos, Vol. III, Bogotá, Ed. Forum, 1993, a la pág. 65 ...”[s]i tomamos en serio lo del modelo ecléctico, la determinación de causa probable en la vista preliminar significa que: "... [n]o hay vicio o ilegalidad en los procedimientos anteriores o cualquiera que pudo haber habido quedó subsanado con la vista preliminar"); compárense, además, Coleman v. Burnett, 477 F.2d 1187, 1211 (D.C. Cir. 1973) ("[t]here is nothing to be gained, ..., by sending the case back to the magistrate for a supplemental hearing after the accused has been indicted"); United States v. King, 482 F.2d 768, 776 (D.C. Cir. 1973) (id.).
El planteamiento ante la consideración de este Tribunal puntualiza la necesidad de aclarar la relación entre la vista contemplada por la Regla 6 de las de Procedimiento Criminal, para la determinación de causa probable para arrestar a un imputado, y la vista preliminar requerida por la Regla 23, para determinar si existe causa probable para someter una acusación. Según ha señalado el Tribunal Supremo de Puerto Rico, existe "un claro terreno común" entre ambas reglas, "en cuanto ambas regulan la determinación de causa probable, sin la cual no podrá darse curso a la denuncia". Alvarez v. Tribunal Superior, 102 D.P.R. 236, 238 (1974).
En la etapa del arresto de un imputado, sin embargo, no existe imperativo constitucional alguno para la celebración de una vista adversativa. Al contrario, tradicionalmente se ha sostenido la suficiencia de una determinación de causa probable para arrestar a base de una declaración escrita fundada en información y creencia, tal y como lo contempla la Regla 6(a) de las de Procedimiento Criminal. Véanse, Baker v. McCollan, 443 U.S. 137, 143 (1979); Gerstein v. Pugh, 420 U.S. 103, 120-122 (1975). La expedición de órdenes de arresto fundadas en declaraciones de este tipo constituye una práctica cotidiana en nuestros tribunales, sin que ello de ordinario suscite planteamientos constitucionales. Chiesa, supra, a la pág. 25 ("la mayoría de las veces, la determinación de causa probable para el arresto es un procedimiento o vista ex parte, en ausencia del imputado. La presencia del imputado es la excepción, no la regla").
El procedimiento de vista preliminar, por el contrario, constituye una fase crítica del proceso penal, donde el imputado goza del derecho constitucional a estar representado por abogado. Coleman v. Alabama, 399 U.S. 1 (1970). Su propósito es evitar que se someta a un ciudadano de forma arbitraria e injustificada a los rigores de un proceso criminal, sirviendo de filtro o cedazo judicial. Pueblo v. Rodríguez Aponte, 116 D.P.R. a la pág. 665; Pueblo v. Figueroa Castro, 102 D.P.R. 279, 284 (1974). La Regla 23(c) de Procedimiento Criminal específicamente autoriza al imputado "a contrainterrogar los testigos en su contra y ofrecer. prueba a su favor", véase, e.g., Pueblo v. Rivera Rodríguez, _ D.P.R. _ 1995), 95 J.T.S. 36.
En su sentencia, el Panel hace hincapié en que la Regla 6(a) concede un derecho similar al *766imputado a, en la vista de determinación de causa probable para arrestar, "estar asistido de abogado, a contrainterrogar a los testigos en su contra y a ofrecer prueba en su favor". Este lenguaje fue introducido a la Regla mediante la Ley Núm. 29 de 19 de junio de 1987, la cual también enmendó la Regla 23 y otras disposiciones de las Reglas de Procedimiento Criminal. El objetivo expreso del estatuto, en cuanto a este particular, fue el de proveer la oportunidad de omitir la celebración de la vista preliminar en muchos casos, haciendo la misma necesaria sólo cuando el magistrado llamado a realizar la determinación de causa probable para el arresto bajo la Regla 6 no hubiese examinado algún testigo con conocimiento personal de los hechos o cuando el imputado no hubiere estado presente en la determinación de causa probable. Exposición de Motivos, Leyes de Puerto Rico, a la pág. 98 (1987).
Se pretendió, en otras palabras, sustituir la vista preliminar, en estas situaciones, por la vista bajo la Regla 6, asignando a esta última el rol de "cedazo judicial" para determinar si el imputado debía ser sometido a los rigores de un juicio plenario. Esto, naturalmente, hizo necesario que se brindaran al imputado en esta primera etapa las mismas garantías requeridas para la vista preliminar.
Este esquema, sin embargo, fue abandonado por la Asamblea Legislativa tres años después, mediante la Ley Núm. 26 de 8 de diciembre de 1990, al concluirse que sus resultados ""no hafbían] sido los esperados."Exposición de Motivos, Leyes de Puerto Rico, a la pág. 1503 (1990); véase, además, Chiesa, supra, a la pág. 26 n. 24. Se enmendó nuevamente la Regla 23 para revertiría "a su estado antes de la enmienda de 1987 con el propósito claro de garantizarle al imputado de delito grave la celebración de una vista preliminar antes de la celebración de juicio en su fondo." Id. No obstante, aunque el propósito expreso de la Ley Núm. 26 fue el de asignar nuevamente el rol de "cedazo judicial" a la vista preliminar, dicha Ley no eliminó la enmienda anterior a la Regla 6 ampliando los derechos de los imputados.
El resultado de este proceso fue de crear una incertidumbre en nuestra jurisdicción en tomo al alcance y efecto de la vista sobre causa probable para arrestar al amparo de la Regla 6 cuando el imputado comparece representado por un abogado y ejerce sus derechos a contrainterrogar la prueba presentada por el Ministerio Público y a presentar prueba. Chiesa, supra, alas págs. 26-27 ("[ejliminado tal esquema ..., debió eliminarse también el tercer párrafo de la Regla 6(a), que concede al imputado el derecho a estar asistido por abogado, contrainterrogar testigos y presentar prueba en su favor"); véase, también, OlgaE. Resumil de Sanfilippo, Derecho Procesal Penal, T. I, Equity Publishing Co., Sup. 1992, a las págs. 22 y 23.
La solución adoptada por el Panel, en este sentido, consiste en dar una lectura literal a las disposiciones de la Regla 6 equiparando la misma a una vista preliminar en estas situaciones. Es significativo de este enfoque que, en su discusión de los méritos de este caso, el Panel descansa en la jurisprudencia del Tribunal Supremo de Puerto Rico interpretativa de la Regla 23, así como en jurisprudencia de otras jurisdicciones relacionada a procedimientos análogos a la vista preliminar, más bien que en autoridades asociadas a la determinación de causa para arrestar, que es lo que realmente está envuelto en este caso.
Diferimos de la sabiduría de esta postura. La misma, a nuestro juicio, no sólo ignora el claro mandato legislativo de la Ley Núm. 26 de 8 de diciembre de 1990, sino que tiene la consecuencia de introducir una innecesaria duplicidad en los procedimientos, creando, en efecto, dos vistas preliminares.  Cabe señalar que si el Tribunal de Primera Instancia finalmente rechaza los argumentos de la parte peticionaria en la etapa de causa probable para arrestar, dicha parte contará con la opción de presentar idénticos argumentos ante dicho foro en la vista preliminar, los cuales podrán ser seguidos por una nueva moción para desestimar bajo la Regla 64(p). La interpretación del Panel, de este modo, le brinda a la defensa una *767mordida extra de una misma manzana, sin que este beneficio esté acompañado de alguna ganancia para la administración de la justicia, desde el punto de vista de la economía procesal.
Los tribunales "[t]enemos el deber de hacer que el Derecho sirva propósitos útiles sociales, no esquemas teóricos abstractos que arrojan resultados prácticos absurdos". Passalacqua v. Municipio de San Juan, 116 D.P.R. 618, 632 (1985). En la medida en que el alcance de las enmiendas introducidas por las leyes Núms. 29 de 19 de junio de 1987 y 26 de 8 de diciembre de 1990 pudiera resultar ambiguo, opinamos que la forma correcta de interpretar dichos estatutos consiste más bien en atender y dar vigencia al propósito perseguido por el Legislador. R. Elfrén Bernier y José A. Cuevas Segarra, Aprobación e Interpretación de Leyes en Puerto Rico, Publicaciones JTS, 1987, a la pág. 267; véase, además, Mason v. White Star Bus Line, 53 D.P.R. 337, 340 (1938) ("es regla de oro en materia de interpretación de leyes que el objeto primordial de todas las reglas de hermenéutica no es conseguir un objetivo arbitrario preconcebido, sino dar efecto al propósito del legislador").
La intención legislativa de la Ley Núm. 29 de 19 de junio de 1987, al conferir a un imputado el derecho a tener representación legal, a contrainterrogar la prueba del Ministerio Público y a presentar prueba en su favor en los procedimientos bajo la Regla 6 no fue la de crear dos vistas preliminares, sino de permitir que, en algunos casos, la vista preliminar pudiese ser sustituida por la vista bajo la Regla 6. Al adoptarse, por otro lado, la Ley Núm. 26 de 8 de diciembre de 1990, la Asamblea Legislativa expresamente decidió restituir el estado de derecho anterior a 1987 y asignar, de forma exclusiva, a la vista preliminar de la Regla 23 la función de determinar cuándo existe causa para someter a un ciudadano a los rigores y contingencias de un juicio plenario.
A nuestro juicio, dicha intención debe ser decisiva. En la medida en que los- derechos concedidos al imputado bajo la Regla 6 pudieran incidir también sobre la determinación de causa probable para acusar, no se debe desplazar el centro de gravedad de la misma a la etapa precoz del arresto, sino que, como hemos sugerido, se deben posponer los planteamientos suscitados en esta primera etapa y consolidarlos a la determinación de causa probable de la vista preliminar.
II
En sus méritos, aún atribuyendo a la vista bajo la Regla 6 celebrada en este caso una función y características análogas a las de una vista preliminar, tal y como lo hace el Panel, opinamos que la determinación recurrida fue correcta.
El Tribunal Supremo de Puerto Rico ha resuelto que, cuando se impugna una determinación de causa probable a través de la Regla 64(p), el juez que adjudica esta moción no está autorizado a sustituir el criterio del juez que presidió la vista. La determinación del Juez instructor goza de una presunción de corrección. Pueblo v. Rivera Alicea, _ D.P.R. _ (1989), 89 J.T.S. 108, a la pág. 7281; Rabell v. Tribunal Superior, 101 D.P.R. 796, 799 (1973).
Sólo procede declarar con lugar una moción de este tipo cuando existe "carencia absoluta de prueba tendiente a demostrar que existe tal causa probable para creer que se ha cometido un delito y que el acusado lo cometió". Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592, 594 (1972); véanse, además, Pueblo v. Rodríguez Ríos, _ D.P.R. _ (1994), 94 J.T.S. 106, a la pág. 46; Pueblo v. Rivera Alicea, 89 J.T.S. 108 a las págs. 7281-82; Pueblo v. González Pagán, 120 D.P.R. 684, 687-88 (1988); Pueblo v. Tribunal Superior, 104 D.P.R. 454, 459 (1975).
*768En el presente caso, utilizando este estándar, no podemos concluir que el Tribunal de Primera Instancia errara al denegar la moción de desestimación de la parte peticionaria. Según señalado anteriormente, la testigo Jeanette López Cruz declaró bajo juramento en la vista bajo la Regla 6 e imputó al peticionario haberla inducido a entregarle sus hijos a terceros, engañándola luego, al decirle que los niños habían muerto. Claramente, a la luz de esta declaración, no existiría "carencia absoluta de prueba" para el arresto del peticionario por los delitos imputados.
El Panel, sin embargo, aplica un parámetro distinto de revisión a la resolución recurrida. De acuerdo a su análisis, el Tribunal de Primera Instancia venía obligado a considerar la credibilidad del testimonio de la señora López Cruz. El Panel encuentra que dicho testimonio resulta "de su faz poco creíble", ante, a la pág. 9, lo que, unido a la decisión del Tribunal de Distrito de no recibir el testimonio del Sr. Gutiérrez Báez justifica, a juicio del Panel, la revocación del dictamen recurrido.
No estamos de acuerdo que de ordinario sea una función propia del Tribunal el pasar juicio sobre la credibilidad de los testigos presentados por el Ministerio Público en apoyo a una determinación de causa probable bajo las Reglas 6 ó 23 de las de Procedimiento Criminal.  Menos aún, que corresponda a este Tribunal —o al Tribunal de Primera Instancia, al adjudicar una moción de desestimación bajo la Regla 64(p)— sustituir el criterio del Magistrado instructor en la vista para la determinación sobre causa probable.
El Tribunal Supremo de Puerto Rico ha advertido que la vista preliminar no debe convertirse en un mini-juicio y que la función de adjudicar la culpabilidad del acusado está reservada para el juicio plenario. Pueblo v. Rodríguez Aponte, 116 D.P.R. a la pág. 665; Hernández Ortega v. Tribunal Superior, 102 D.P.R. a la pág. 768. No debe perderse de vista que el Ministerio Público no tiene la obligación de presentar toda su prueba durante dicha vista. Pueblo v. Rivera Alicea, 89 J.T.S. 108 a la pág. 7283; Pueblo v. Figueroa Castro, 102 D.P.R. 279, 284 (1974).
Diferimos de la evaluación del testimonio de la perjudicada que lleva a cabo el Panel. A nuestro juicio, la declaración bajo juramento de la Sra. López Cruz es suficiente para establecer la scintilla de prueba necesaria para el arresto del peticionario. Del Toro Lugo v. Estado Libre Asociado, _ D.P.R. _ (1994), 94 J.T.S. 119, a la pág. 161; Resumil, supra, a la pág. 85 (Sup. 1992). Dicha declaración no es inherentemente implausible. Ciertamente, no es menos tangible que las declaraciones juradas que cotidianamente prestan los agentes del orden público —a menudo, utilizando fórmulas estereotipadas— y que son aceptadas en la etapa de arresto, bajo el mismo estándar constitucional que en el caso de autos, para poner en marcha la maquinaria del sistema judicial en contra de algún ciudadano. No encontramos fundamento para brindar un tratamiento distinto a la declaración de esta testigo.
En última instancia, nuestra insatisfacción con la postura del Panel responde a lo que percibimos como un posible juicio moral de la alegada perjudicada, que nos resulta difícil de suscribir. En efecto, en su evaluación del testimonio de la Sra. López Cruz, el Panel adopta un tono de franco escepticismo, que en ocasiones da la impresión de constituir un juicio en los méritos sobre esta prueba.
En la etapa preliminar del procedimiento, sin embargo, el quántum de prueba requerido sólo exige que se establezca la existencia de prueba sobre la probabilidad de que se haya cometido el delito y que hubiera sido el imputado el que lo cometió. Pueblo v. Rodríguez Aponte, 116 D.P.R. a la pág. 663; Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970).
Comprendemos la preocupación del Panel en torno al contenido del testimonio de la Sra. López Cruz. Pero no es la función del Tribunal, en esta etapa, adjudicar finalmente la *769credibilidad de dicho testigo. Nuestra función se limita más bien a determinar si dicho testimonio, de ser creído, establece la probabilidad que se haya cometido el delito imputado y la conexión del peticionario con el mismo. Si la Sra. López Cruz efectivamente está mintiendo —asunto sobre el cual no emitimos opinión alguna— ello es un asunto que debería dilucidarse en la etapa del juicio, que es la fase del procedimiento diseñada para esta determinación. No vemos base alguna, sin embargo, en esta etapa temprana, para desestimar el proceso por este fundamento.
El Panel invoca la norma expuesta por el Tribunal Supremo de Colorado en el caso de Hunter v. District Ct. In & For Twentieth Jud. Dist., 543 P.2d 1265 (Co. 1975) {en banc), con respecto a las circunstancias en que la credibilidad de los testigos debe ser tomada en consideración en los procedimientos de dicho estado análogos a nuestra vista preliminar. No necesariamente estamos en desacuerdo con este estándar. No obstante, resulta instructivo considerar cómo el propio Tribunal Supremo de Colorado aplicó la doctrina enunciada a los hechos de dicho caso.
En Hunter, se trataba de un procedimiento criminal por secuestro y violación. Durante la vista preliminar celebrada ante el tribunal de primera instancia de Colorado, la parte perjudicada testificó que nunca antes había sostenido relaciones con el imputado; que esa noche había asistido a una fiesta acompañada por él; que el imputado la había insultado y agredido durante la fiesta; que un amigo la había llevado a su casa; que no se percató que el imputado la estaba siguiendo; que cuando su amigo la dejó en su casa, el imputado la raptó; que el perjudicado la llevó a un campo abierto donde sostuvieron relaciones sexuales dos veces en contra de su voluntad y que ella posteriormente escapó e informó a la Policía. Id., a lapág. 1266.
Durante la vista, el imputado presentó el testimonio del amigo que había llevado a la perjudicada a su casa. Este relató que el imputado y la perjudicada habían llegado juntos a la fiesta; que durante la misma, el imputado había comentado ante terceros que la perjudicada y él lo "habían hecho" en el campo; que la perjudicada se había afectado y le había dicho al imputado que eso había sido "entre ellos", insultándolo; que el imputado había intentado sujetar a la perjudicada contra el piso; que ésta había amenazado con llamar a la Policía; que la perjudicada le había pedido entonces al declarante que la llevara a su casa; que, durante el camino, ella notó que el imputado los estaba siguiendo; y que el declarante la dejó frente a su casa, diciéndole que debía entrar rápido para evitar problemas con el imputado. 543 P.2d., a lapág. 1267.
A base de esta prueba, el Tribunal de instancia desestimó la acusación, indicando que el testimonio de la perjudicada había sido contradictorio en varios aspectos fundamentales y que ésta no era capaz de distinguir entre la realidad y la ficción. Id. Al anunciar la norma citada por el Panel, el Tribunal Supremo de Colorado revocó esta determinación y resolvió que los conflictos en el testimonio de la perjudicada no eran, como cuestión de derecho, implausibles o increíbles. 543 P.2d., a la pág. 1268.
Similarmente, en el caso de autos, opinamos que las inconsistencias y dificultades en el testimonio de la Sra. López Cruz, reseñados en la ponencia del Panel, no son de tal índole que justificarían concluir la inexistencia de causa probable para arrestar al peticionario.
III
Consideramos, finalmente, que la determinación del Tribunal de Distrito de no escuchar el testimonio del Sr. Gutiérrez Báez tampoco proveía una base para la revocación de la resolución recurrida. Aunque es cierto que la Regla 6(a) concedía un "derecho" al peticionario de "ofrecer prueba a su favor", el alcance de dicho derecho debe ser interpretado según el propósito de la institución procesal en cuestión. Resumil, supra, a la pág. 23.
*770En efecto, toda vez que el propósito de la vista es la determinación de causa probable para arrestar y que dicha determinación no debe ser perturbada a menos que exista ausencia total de prueba en cuanto a la probabilidad de que se haya cometido el delito o sobre la conexión del acusado con el delito imputado, Pueblo v. Rivera Alicea, 89 J.T.S. 108 a las págs. 7281-82, la función de la vista queda cumplida una vez el juez instructor ha podido arribar a una decisión sobre este particular, lo que puede hacerse a base de la prueba presentada por el Ministerio Público.
Según observara la ilustrada Sala recurrida en su resolución, el Tribunal Supremo de Puerto Rico expresamente ha convalidado este curso de acción, dentro del contexto de la Regla 23, indicando que: "[u]na vez el juez instructor se ha convencido de la existencia de causa probable puede, dentro de la facultad para reglamentar la prueba de defensa, decidir no seguir escuchando prueba, o sea, no escuchar la prueba de la defensa". El Vocero de Puerto Rico v. Estado Libre Asociado, 92 J.T.S. 108 a la pág. 9843; Pueblo v. Cruz Bayona, 124 D.P.R. 568 (1989); Pueblo v. Rodríguez Aponte, 116 D.P.R. a la pág. 668.
La determinación, a nuestro juicio, es una que queda a la sana discreción del Juez Instructor. Si, como en el presente caso, el propósito de la evidencia a ser ofrecida por el imputado es contradecir la versión de los hechos de los testigos del Ministerio Público e impugnar la credibilidad de éstos, el tribunal puede optar por no recibir esta prueba y dejar que el conflicto sea dilucidado en la etapa del juicio.
Aun si determináramos que la decisión del Tribunal de no recibir el testimonio del Sr. Gutiérrez Báez fue errónea, entendemos que dicho error, de por sí, no conlleva la revocación de la resolución recurrida, toda vez que la prueba desfilada resulta suficiente para sostener el dictamen recurrido. El estándar novel de revisión utilizado por el Panel, de considerar el posible efecto del testimonio ofrecido, evaluándolo de la forma más favorable para el peticionario, puntualiza que, en efecto, según la postura del Panel, la vista de causa probable requiere que se sopesen los testimonios de ambas partes y se adjudiquen los conflictos de credibilidad. Su apreciación de que el testimonio de la Sra. López Cruz resulta "increíble", desde esta perspectiva, constituye una adjudicación prematura de los méritos de la causa, tomada en ausencia de un récord completo y sustituyendo el criterio del Juez Instructor, quien estaba en una posición superior a la de este Tribunal, para evaluar la prueba.
Respetuosamente disentimos.
GERMAN J. BRAU RAMIREZ
JUEZ DE APELACIONES